DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 11/19/2021 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, limitation of “the custom service wake word” lacks sufficient antecedent basis in its related claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over RASMUSSEN et al. (IDS: US 2016/0373909) hereinafter referenced as RASMUSSEN in view of JACOB et al. (US 2014/0278366) hereinafter referenced as JACOB.
As per claim 1, RASMUSSEN ‘wireless audio, security communication and home automation’ (title), comprising:
generating first audio data (read on ‘voice’, ‘sounds’, ‘audio’ captured/detected from ‘microphone’) with a microphone of an audio firewall system (read on one of ‘mobile devices’ or a ‘sound beacon’ as ‘a master’ that ‘control operation of the other sound beacons’), (Figs. 1-3, p(paragraph) 21, p28-p29, p41-p45, p75, p90, p96); 
identifying (read on mapping, ‘detect’ and/or recognizing), at a client device (read on one of ‘mobile devices’ or a ‘sound beacon’ as ‘a master’ that ‘control operation of the other sound beacons’), a wake word (read on one of ‘trigger/wake words’ for triggering or initiating ‘operations’) and a request (read on a recognized ‘query or voice command’ or ‘request’ corresponding to ‘subsequent words’ following ‘trigger/wake words’) in first audio data (read on ‘voice’, ‘sounds’, ‘audio’ captured/detected from ‘microphone’) that is generated (‘captured’) at the client device (same above) (Figs. 1-3, 14, abstract, p(paragraph)p21, p27-28, p75,p90, p96,p98) ; 
determining (or identifying) whether the first audio data (same above) is directed at a local security system (read on as another ‘sound beacon’, not ‘a master’ for ‘room to room communication’ or a controlled ‘operation’, or a ‘home system’ in a broad sense) by determining that the request identifies a local device (read on one of ‘security systems’, ‘alarm systems’, ‘sound beacon’, ‘smart devices/systems’, ‘Z-Wave slave device’, ‘other devices/systems’ controlled by the ‘hub’, ‘peripheral devices’) that is locally connected (read on ‘provide connectivity’ or ‘connected’ with ‘wired or wireless’) to the local security system (same above), and whether the request includes a command directed at the local device (p21-p24, p28-p29, p80-p82, p90, p96, p98); and 
in response to determining (or identifying) that the first audio data (same above) is directed to at a server (read a mechanism of providing ‘a remote speech-to-text service’/‘cloud services’, or ‘a emergency call services’ provided by an alarm company’ on ‘government organization’), [generating second audio data] based on the wake word (such as ‘trigger word’ being ‘used to initiate a query or voice command to a remote speech-to-text service’), and providing (‘initiate’) [the second] audio data (such as ‘a voice query’/‘voice command’) to the server (same above) (p28-p29, p80-p82, p90, p96, p98).  
It is noted that in above RASMUSSEN does not expressly disclose “generating second audio data” and providing the second audio data to the server.  However, the same/similar concept/feature is well-known in the art evidence by JACOB who discloses ‘feature extraction for anonymized speech recognition’ (title), comprising: ‘to generate anonymized speech data (read on “the second audio data”)’ from received ‘a raw waveform (corresponding to “the first audio data”) from a user’ and being ‘provided to a third party, such as processing analysis server’ for further ‘speech processing’ (p43-p45). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of RASMUSSEN and JACOB together by providing a mechanism of generating anonymized speech data (as second audio data) based on identified wake/trigger word (and query/command/request) and providing the data to server in response to determining the first audio data (such a raw waveform including trigger/wake word and query/command captured from a user) being directed to the server, as claimed, for the propose of extracting audio information from a speech recoding while retaining the anonymity of the speaker in compliance with various legislation requirement and/or for privacy protection (JACOB: abstract, p58).
As per claim 2 (depending on claim 1), RASMUSSEN in view of JACOB further discloses “determining whether the first audio data is directed at the server (same above) based on the wake word (such as ‘trigger word’ being ‘used to initiate a query or voice command to a remote speech-to-text service’)”(RASMUSSEN:p80-p82, p96-p98).  
As per claim 3 (depending on claim 1), RASMUSSEN in view of JACOB further discloses:
 generating first audio data (read on ‘voice’, ‘sounds’, ‘audio’ captured/detected from ‘microphone’) with a microphone of the client device (same as stated for claim 1), (JACOB: abstract, p75, p90, p96); 
converting (detecting, mapping, and/or performing ‘speech-to-text’ on) the first audio data (same above) to text data (read on result of performing ‘speech-to-text’ on the captured ‘voice’/‘sounds’/‘audio’), (JACOB:p96, p98);
parsing (read on mapping and/or processing) the text data (same above, including result of performing ‘speech-to-text’ on the ‘voice commands or voice data’ ) for the wake word and the request (same as stated for claim 1, wherein one of ‘trigger/wake words’ for triggering or initiating one of ‘operations’ corresponding to a recognized ‘query or voice command’ or ‘request’ in ‘subsequent words’ that follows detected ‘trigger/wake words’ and are recognized by performing ‘speech-to-text’), (JACOB: p28-p29, p90, p96, p98); and 
in response to determining (or identifying) that the first audio data is directed at the local security system (same as stated in claim 1), providing the request in the text data (same above) to the local security system (same above) (such as ‘processed locally’ by a ‘sound beacon’), (JACOB:p96, 98, p28-29). 
As per claim 4 (depending on claim 1), RASMUSSEN in view of JACOB further discloses “receiving a response (read on one of ‘voice response’) from the server (read on a mechanism for ‘a cloud service’) in response to providing the second audio data to the server (same as stated for claim 1); and outputting (‘played back’) an audio signal corresponding to the response with a speaker (‘on one or more speakers’) of the client device” (RASMUSSEN: p96, p119 ‘text-to-speech information’; also JACOB: p40, p45, p56, ‘return textual or other post-processed versions of the audio file’).
As per claim 5 (depending on claim 1), RASMUSSEN in view of JACOB further discloses “receiving a response (such ‘audio playback’) from the local security system (a ‘mobile device’ or ‘sound beacon’) in response to providing the request to the local security system  (same as stated for claim 1); and outputting (‘playing’) an audio signal (such as one of ‘voice response indicating the lights have been turned off’) corresponding to the response with a speaker at the audio firewall system”, (RASMUSSEN: p96, p98 p119).
As per claim 7 (depending on claim 1), RASMUSSEN in view of JACOB further discloses “identifying (‘detecting’) the wake word from a plurality of wake words (or ‘trigger words’, such as ‘Siri’, ‘Alex’, ‘Ok Google’); and identifying the server (such as a mechanism for respective ‘remote’/‘cloud’ ‘services’/‘voice services’ corresponding to ‘Siri’, ‘Alex’, or ‘Ok Google’) from a plurality of remote servers, the remote assistant server corresponding to the service wake word, each remote server identified with a corresponding wake word (such as ‘Siri’, ‘Alex’, or ‘Ok Google’)”, (RASMUSSEN: p96, p98, p80-p82).
As per claim 8 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, RASMUSSEN in view of JACOB further discloses “receiving a custom wake word  (read on ‘user defined or predefined wake words’); determining that the custom wake word (same above) is different from a plurality of wake words  (such as ‘wake’/‘trigger words’ including ‘Siri’, ‘Alex’, ‘Ok Google’); and associating the custom [service] wake word with the local security system (similar to claim 7, see above) in response to determining that the custom wake word is different from the plurality of service wake words”, (RASMUSSEN: p28-p29, p96, p98).
As per claim 9 (depending on claim 1), RASMUSSEN in view of JACOB further discloses “identifying (or ‘detect’) the local device connected to the local security system (same as stated for claim 1, such as a ‘mobile device’/‘smart phone’ connected to ‘sound beacon’, or a ‘sound beacon’ as ‘a master’ connected to one of ‘the other sound beacons’ used in ‘room to room communication’ or controlling ‘operation’ of a sound beacon) based on the request (same above); generating a command (such as ‘turn off the light’) to the local device based on the request (same above); receiving a response (one of ‘voice response’) from the local device; and generating (playing) an audio signal (one of ‘voice response’) corresponding to the response from the local device”, (RASMUSSEN: p28-p29, p80, p96, p98, p119). 
As per claim 10 (depending on claim 1), the rejection is based on the same reason described for claim 7, because it also reads on the limitations of claim 10.
As per claims 11-15 and 17-19, they recite a device (apparatus). The rejection is based on the same reasons described for claims 1-5 and 7-9 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 20,  it recites a non-transitory machine-storage medium. The rejection is based on the same reason described for claim 1, because the claim recites the same/similar the limitations as claim 1.

Claims 6 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over RASMUSSEN in view of JACOB as applied to claims 1 and 11, and further in view of TSEYTLIN (US 9,270,964).
As per claim 6 (depending on claim 1), even though RASMUSSEN in view of JACOB discloses adjusting the first audio data (such as ‘raw audio waveform’) to generate the second audio data (as stated for claim 1) (JACOB: p50, p55), RASMUSSEN in view of JACOB does not expressly disclose adjusting “a pitch or a speed” of the audio data.  However, the feature is well known in the art as evidenced by TSEYTLIN who discloses ‘extracting audio components of a portion of video to facilitate editing audio of the video’ (title) comprising various options for editing ‘audio components’ including to ‘adjust pitch’ and/or ‘adjust speed’ (col. 9, lines 34-58).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of RASMUSSEN, JACOB and TSEYTLIN together by providing a mechanism of editing/changing a first audio data (such as raw audio waveform) by adjusting its pitch and/or speed, as claimed, for the propose of anonymizing spoken language of a particular person (TSEYTLIN: col. 9, lines 47-48).
As per claim 16 (depending on claim 11), the rejection is based on the same reason described for claim 6, because the claim recite the same/similar limitation(s) as claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,270,703 hereinafter referenced as P703. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1-10, comparison of limitations between the claim of instant application and claim(s) of P703 as following: 
Claims of instant application 
Claims of P703
1. A method comprising: 
identifying, at a client device, a wake word and a request in first audio data that is generated at the client device; 









determining whether the first audio data is directed at a local security system by determining that the request identifies a local device that is locally connected to the local security system, and whether the request includes a command directed at the local device; and 





in response to determining that the first audio data is directed to at a server, generating second audio data based on the wake word, and providing the second audio data to the server.  








2. The method of claim 1, further comprising: 
determining whether the first audio data is directed at the server based on the wake word.  

3. The method of claim 1, further comprising: 

generating first audio data with a microphone of the client device; 

converting the first audio data to text data; 

parsing the text data for the wake word and the request; and 

in response to determining that the first audio data is directed at the local security system, providing the request in the text data to the local security system.  
4. The method of claim 1, further comprising: receiving a response from the server in response to providing the second audio data to the server; and outputting an audio signal corresponding to the response with a speaker of the client device.  


5. The method of claim 1, further comprising: 

receiving a response from the local security system in response to providing the request to the local security system; and outputting an audio signal corresponding to the response with a speaker at the audio firewall system.  

6. The method of claim 1, further comprising: 

adjusting at least one of a pitch or a speed of the first audio data to generate the second audio data.  

7. The method of claim 1, further comprising: 

identifying the wake word from a plurality of wake words; and identifying the server from a plurality of remote servers, the server corresponding to the wake word, each remote server identified with a corresponding wake word.  



8. The method of claim 1, further comprising: 

receiving a custom wake word; 
determining that the custom wake word is different from a plurality of wake words; and 


associating the custom service wake word with the local security system in response to determining that the custom wake word is different from the plurality of wake words.  


9. The method of claim 1, further comprising: 

identifying the local device connected to the local security system based on the request; generating a command to the local device based on the request; 
receiving a response from the local device; and 
generating an audio signal corresponding to the response from the local device.  

10. The method of claim 1, further comprising: 
communicating with a plurality of remote servers, each remote server having a corresponding wake word.  
11. A method comprising: 
generating first audio data with a microphone of an audio firewall system; 
converting the first audio data to text data; 
parsing the text data for a service wake word and a request; 
Plus: 
17. The method of claim 11, further comprising: 
identifying the service wake word; and 
identifying the local security system corresponding to the service wake word.

determining whether the first audio data is directed to a local security system based on the request by determining that the request identifies a local device that is locally connected to a local security system, and that the request includes a command to control the local device; 

determining whether the first audio data is directed to a remote assistant server based on the wake word; 

in response to determining that the first audio data is directed to the remote assistant server based on the wake word, converting the service wake word and the request in the text data to second audio data, and providing the second audio data to the remote assistant server; and 

in response to determining that the first audio data is directed to the local security system, providing the request in the text data to the local security system.

(from claim 11)
determining whether the first audio data is directed to a remote assistant server based on the wake word; 

(from claim 11)

generating first audio data with a microphone of an audio firewall system; 

converting the first audio data to text data; 

parsing the text data for a service wake word and a request; 
…
in response to determining that the first audio data is directed to the local security system, providing the request in the text data to the local security system.

12. The method of claim 11, further comprising: receiving a response from the remote assistant server in response to providing the second audio data to the remote assistant server; and outputting an audio signal corresponding to the response with a speaker at the audio firewall system.

13. The method of claim 11, further comprising: 
receiving a response from the local security system in response to providing the request to the local security system; and outputting an audio signal corresponding to the response with a speaker at the audio firewall system.

14. The method of claim 11, further comprising: 
adjusting at least one of a pitch or a speed of the first audio data before converting the first audio data to text data.

15. The method of claim 11, further comprising: 
identifying the service wake word from a plurality of service wake words, in the text data; and identifying the remote assistant server from a plurality of remote assistant servers, the remote assistant server corresponding to the service wake word, each remote assistant server identified with a corresponding service wake word.

16. The method of claim 15, further comprising: 
receiving a custom service wake word; determining that the custom service wake word is different from the plurality of service wake words from the plurality of remote assistant servers; and 
associating the custom service wake word with the local security system in response to determining that the custom service wake word is different from the plurality of service wake words.

19. The method of claim 11, further comprising: 
identifying the local device connected to the local security system based on the request; 
generating a command to the local device based on the request; 
receiving a response from the local device; and 
generating an audio signal corresponding to the response from the local device.

18. The method of claim 11, wherein the audio firewall system is configured to communicate with a plurality of remote assistant servers, each remote assistant server having a corresponding service wake word.

Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the limitations of claims of instant application could be read on the corresponding limitations of claims of P703, or implemented by simple variation of corresponding limitations of the claims of P703, for which scope of the claims of instant application would be substantially within the same/similar scope of claims of P703 in terms of patentable distinguishability, and the implementation from claims of P703 to claims of instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 11-19, they recite a device (apparatus).  The rejection is based on the same reason(s) described for claims 1-9 respectively, because the apparatus claims and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step. 
Regarding claim 20, it recites a non-transitory machine-storage medium.  The rejection is based on the same reason(s) described for claim 1, because the claim recites/includes the same/similar limitations as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
December 17, 2022 
/QI HAN/Primary Examiner, Art Unit 2659